Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2015/0339931) in view of Holmgren (U.S. Publication No. 2015/0339931).
Regarding claim 1, Yu et al. teaches A processor-implemented method for using a radio frequency trigger to move an unmanned aerial vehicle from an incoming vehicle path, the method comprising: determining whether an unmanned aerial vehicle is in flight within a pre-configured threshold radius from the first responder vehicle or emergency response center; (Abstract; The location of an unmanned aerial vehicle (UAV) may be compared with a location of a flight-restricted region. If needed a flight-response measure may be taken by the UAV to prevent the UAV from flying in a no-fly zone. Different flight-response measures may be taken based on the distance between the UAV and the flight-restricted region and the rules of a jurisdiction within which the UAV falls.) in response to determining the unmanned aerial vehicle is within the pre-configured radius, activating a "return home" function; and commanding the unmanned aerial vehicle to fly out of the threshold radius. (Par. 0220; See "In some instances, the UAV may be within distances to two or more flight restricted-regions that elicits a same flight response measure. If the UAV can comply with all flight response measures, the UAV may comply. If the UAV cannot comply with all flight response measures, the UAV determine a separate flight response measure to follow. For example, the UAV 810 may be at a distance dl, 
Yu et al. fails to teach a radio frequency signal transmitted from a vehicle or an emergency response center. Holmgren makes up for the deficiencies in Yu et al. Holmgren teaches a radio frequency signal transmitted from a vehicle or an emergency response center. (Par. 0012; See "According to one aspect, the present disclosure is directed to a method for navigating an Unmanned Aerial System relative to a flight plan, in search of a target. The method may comprise detecting, using an Emergency Radio Frequency detector on the airborne device pack, an Emergency Radio Frequency signal generated by a commercially available Emergency transponder on the target. The method also comprises comparing, by a processor on the airborne device pack, the detected Radio Frequency signal with a previously-detected Radio Frequency signal. The method further comprises determining, by the processor based on the comparison, a change in location of at least one of the Unmanned Aerial System (UAS), Ground Control Station (GCS) or the target. The method also comprises adjusting a position of the UAS based on the determined change in location.")
 Yu et al. and Holmgren are both directed to unmanned aerial vehicle (UAV) systems and are obvious to combine because Yu et al. is improved with the emergency response center communication with the UAV within Holmgren which was well known before the effective filing date of the claimed invention. Holmgren teaches a UAV that communicates with an emergency response center which could replace the 
Regarding claim 2, Yu et al. teaches disabling the unmanned aerial vehicle until the radio frequency signal is no longer detected or out of the threshold radius. (Par. 0220; See "For example, the separate flight response measure may be to automatically land the UAV")
Regarding claim 3, Yu et al. teaches overriding a user control of the unmanned aerial vehicle when activating the "return home" function. (Par. 0220; See "or to give the user a predetermined period of time to operate the UAV before automatically landing the UAV.")
Regarding claim 4, Yu et al. teaches notifying a user when the user unmanned aerial vehicle is commanded to return home. (Par. 0030; See "The third flight response measure may be to provide an alert to an operator of the unmanned aerial vehicle that the unmanned aerial vehicle is near the flight-restricted region." & Par. 0220; See "Alternatively, the second flight response measure may be to give a user a predetermined period of time to fly the UAV away from the flight restricted regions 820A, 820B, and 820C.")
Regarding claim 5, Yu et al. teaches sending the unmanned aerial vehicle to a pre-programmed safe zone or a specific location designated by a user. (Par. 0220; See "Alternatively, the second flight 
Regarding claim 6, Yu et al. teaches determining whether the emergency radio frequency is no longer detectable and in response to the emergency radio frequency being no longer detectable, notifying a user a normal operation mode of the unmanned aerial vehicle will resume. (Par. 0102; See "The distance may be calculated periodically or continuously while the UAV is in flight. The distance may be calculated in response to a detected event (e.g., receiving a GPS signal after not having received the GPS signal for a period of time prior). As the location of the UAV is updated, the distance to the flight-restricted region may also be recalculated.")
When combining Yu et al. and Holmgren, the emergency response center would be placed at the center of the thresholds within Yu et al. therefore replacing the airport or being placed at the center of the airport. The emergency response center would then send RF signals to the UAV when the UAV is within the thresholds, but the UAV would be able to operate under normal operation while outside of the thresholds and a user would be well aware of this because they are operating the UAV. Further, there is additional support for user alerts within Yu et al. (Par. 0006; See “In some embodiments, the one or more flight response measures include sending an alert to a UAV operator.”)
Regarding claim 7, Yu et al. teaches transmitting the emergency radio frequency to one or more unmanned aerial vehicles that are concurrently in flight within a pre-configured threshold radius from the unmanned aerial vehicle. (Par. 0173; See “In some embodiments, the wireless communications may be proximity-based communications. For example, the external device may be within a predetermined distance from the UAV in order to control operation of the UAV. Alternatively, the external device need not be within a predetermined proximity of the UAV. Communications may occur directly, over a local area network (LAN), wide area network (WAN) such as the Internet, cloud environment, telecommunications network (e.g., 3G, 4G), WiFi, Bluetooth, radiofrequency (RF), infrared (IR), or any other communications technique.”)
A computer system for moving an unmanned aerial vehicle from an incoming vehicle path using a radio frequency trigger, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (Par. 0266; See "The components of the system 1100 can be arranged in any suitable configuration. For example, one or more of the components of the system 1100 can be located on the movable object, carrier, payload, terminal, sensing system, or an additional external device in communication with one or more of the above. Additionally, although FIG. 19 depicts a single processing unit 1104 and a single non-transitory computer readable medium 1106, one of skill in the art would appreciate that this is not intended to be limiting, and that the system 1100 can include a plurality of processing units and/or non-transitory computer readable media. In some embodiments, one or more of the plurality of processing units and/or non-transitory computer readable media can be situated at different locations, such as on the movable object, carrier, payload, terminal, sensing module, additional external device in communication with one or more of the above, or suitable combinations thereof, such that any suitable aspect of the processing and/or memory functions performed by the system 1100 can occur at one or more of the aforementioned locations.") determining whether an unmanned aerial vehicle is in flight within a pre-configured threshold radius from the first responder vehicle or emergency response center; (Abstract; The location of an unmanned aerial vehicle (UAV) may be compared with a location of a flight-restricted region. If needed a flight-response measure may be taken by the UAV to prevent the UAV from flying in a no-fly zone. Different flight-response measures may be taken based on the distance between the UAV and the flight-restricted region and the rules of a jurisdiction within which the UAV falls.) in response to determining the unmanned aerial vehicle is within the pre-configured radius, activating a "return home" function; and commanding the unmanned aerial vehicle to fly out of the threshold radius. (Par. 0220; See "In some instances, the UAV may be within distances to two or more flight restricted-regions that elicits a same 
Yu et al. fails to teach receiving, by a processor, a radio frequency signal transmitted from a vehicle or an emergency response center. Holmgren makes up for the deficiencies in Yu et al. Holmgren teaches receiving, by a processor, a radio frequency signal transmitted from a vehicle or an emergency response center. (Par. 0012; See "According to one aspect, the present disclosure is directed to a method for navigating an Unmanned Aerial System relative to a flight plan, in search of a target. The method may comprise detecting, using an Emergency Radio Frequency detector on the airborne device pack, an Emergency Radio Frequency signal generated by a commercially available Emergency transponder on the target. The method also comprises comparing, by a processor on the airborne device pack, the detected Radio Frequency signal with a previously-detected Radio Frequency signal. The method further comprises determining, by the processor based on the comparison, a change in location of at least one of the Unmanned Aerial System (UAS), Ground Control Station (GCS) or the target. The method also comprises adjusting a position of the UAS based on the determined change in location.")
 Yu et al. and Holmgren are both directed to unmanned aerial vehicle (UAV) systems and are obvious to combine because Yu et al. is improved with the emergency response center communication with the UAV within Holmgren which was well known before the effective filing date of the claimed invention. Holmgren teaches a UAV that communicates with an emergency response center which could replace the airport at the center of the thresholds in Yu et al. allowing the emergency response center to send RF signals to the UAV to remove the UAV from the thresholds. Using RF signals to communicate with UAVs is well known within Yu et al. as well (Par. 0173; See “In some embodiments, the wireless communications may be proximity-based communications. For example, the external device may be within a predetermined distance from the UAV in order to control operation of the UAV. Alternatively, the external device need not be within a predetermined proximity of the UAV. Communications may occur directly, over a local area network (LAN), wide area network (WAN) such as the Internet, cloud environment, telecommunications network (e.g., 3G, 4G), WiFi, Bluetooth, radiofrequency (RF), infrared (IR), or any other communications technique.”) Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Yu et al. in view of Holmgren. 
Regarding claim 9, Yu et al. teaches disabling the unmanned aerial vehicle until the radio frequency signal is no longer detected or out of the threshold radius. (Par. 0220; See "For example, the separate flight response measure may be to automatically land the UAV")
Regarding claim 10, Yu et al. teaches overriding a user control of the unmanned aerial vehicle when activating the "return home" function. (Par. 0220; See "or to give the user a predetermined period of time to operate the UAV before automatically landing the UAV.")
Regarding claim 11, Yu et al. teaches notifying a user when the user unmanned aerial vehicle is commanded to return home. (Par. 0030; See "The third flight response measure may be to provide an alert to an operator of the unmanned aerial vehicle that the unmanned aerial vehicle is near the flight-restricted region." & Par. 0220; See "Alternatively, the second flight response measure may be to give a 
Regarding claim 12, Yu et al. teaches sending the unmanned aerial vehicle to a pre-programmed safe zone or a specific location designated by a user. (Par. 0220; See "Alternatively, the second flight response measure may be to give a user a predetermined period of time to fly the UAV away from the flight restricted regions 820A, 820B, and 820C.")
Regarding claim 13, Yu et al. teaches determining whether the emergency radio frequency is no longer detectable and in response to the emergency radio frequency being no longer detectable, notifying a user a normal operation mode of the unmanned aerial vehicle will resume. (Par. 0102; See "The distance may be calculated periodically or continuously while the UAV is in flight. The distance may be calculated in response to a detected event (e.g., receiving a GPS signal after not having received the GPS signal for a period of time prior). As the location of the UAV is updated, the distance to the flight-restricted region may also be recalculated.")
When combining Yu et al. and Holmgren, the emergency response center would be placed inside the thresholds within Yu et al. therefore replacing the airport or being placed near the airport. The emergency response center would then send RF signals to the UAV when the UAV is within the thresholds, but the UAV would be able to operate under normal operation while outside of the thresholds and a user would be well aware of this because they are operating the UAV. Further, there is additional support for user alerts within Yu et al. (Par. 0006; See “In some embodiments, the one or more flight response measures include sending an alert to a UAV operator.”)
Regarding claim 14, Yu et al. teaches transmitting the emergency radio frequency to one or more unmanned aerial vehicles that are concurrently in flight within a pre-configured threshold radius from the unmanned aerial vehicle. (Par. 0173; See “In some embodiments, the wireless communications may be proximity-based communications. For example, the external device may be within a predetermined distance from the UAV in order to control operation of the UAV. Alternatively, the external device need not be within a predetermined proximity of the UAV. Communications may occur directly, 
Regarding claim 15, Yu et al. teaches a computer program product for moving an unmanned aerial vehicle from an incoming vehicle path using a radio frequency trigger, the computer program product comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform a method, the method comprising: (Par. 0263; See "The processing unit 1104 can have one or more processors, such as a programmable processor ( e.g., a central processing unit (CPU)). The processing unit 1104 can be operatively coupled to a non-transitory computer readable medium 1106. The non-transitory computer readable medium 1106 can store logic, code, and/or program instructions executable by the processing unit 1104 for performing one or more steps. The non-transitory computer readable medium can include one or more memory units (e.g., removable media or external storage such as an SD card or random access memory (RAM)). In some embodiments, data from the sensing module 1102 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1106.The memory units of the non-transitory computer readable medium 1106 can store logic, code and/or program instructions executable by the processing unit 1104 to perform any suitable embodiment of the methods described herein.") determining whether an unmanned aerial vehicle is in flight within a pre-configured threshold radius from the first responder vehicle or emergency response center; (Abstract; The location of an unmanned aerial vehicle (UAV) may be compared with a location of a flight-restricted region. If needed a flight-response measure may be taken by the UAV to prevent the UAV from flying in a no-fly zone. Different flight-response measures may be taken based on the distance between the UAV and the flight-restricted region and the rules of a jurisdiction within which the UAV falls.) in response to determining the unmanned aerial vehicle is within the pre-configured radius, activating a "return home" function; and commanding the unmanned aerial vehicle to fly out of the threshold radius. (Par. 0220; See "In some instances, the UAV may be within 
Yu et al. fails to teach receiving, by a processor, a radio frequency signal transmitted from a vehicle or an emergency response center. Holmgren makes up for the deficiencies in Yu et al. Holmgren teaches receiving, by a processor, a radio frequency signal transmitted from a vehicle or an emergency response center. (Par. 0012; See "According to one aspect, the present disclosure is directed to a method for navigating an Unmanned Aerial System relative to a flight plan, in search of a target. The method may comprise detecting, using an Emergency Radio Frequency detector on the airborne device pack, an Emergency Radio Frequency signal generated by a commercially available Emergency transponder on the target. The method also comprises comparing, by a processor on the airborne device pack, the detected Radio Frequency signal with a previously-detected Radio Frequency signal. The method further comprises determining, by the processor based on the comparison, a change in location of at least one of the Unmanned Aerial System (UAS), Ground Control Station (GCS) or the target. The method also comprises adjusting a position of the UAS based on the determined change in location.")
 Yu et al. and Holmgren are both directed to unmanned aerial vehicle (UAV) systems and are obvious to combine because Yu et al. is improved with the emergency response center communication with the UAV within Holmgren which was well known before the effective filing date of the claimed invention. Holmgren teaches a UAV that communicates with an emergency response center which could replace the airport at the center of the thresholds in Yu et al. allowing the emergency response center to send RF signals to the UAV to remove the UAV from the thresholds. Using RF signals to communicate with UAVs is well known within Yu et al. as well (Par. 0173; See “In some embodiments, the wireless communications may be proximity-based communications. For example, the external device may be within a predetermined distance from the UAV in order to control operation of the UAV. Alternatively, the external device need not be within a predetermined proximity of the UAV. Communications may occur directly, over a local area network (LAN), wide area network (WAN) such as the Internet, cloud environment, telecommunications network (e.g., 3G, 4G), WiFi, Bluetooth, radiofrequency (RF), infrared (IR), or any other communications technique.”) Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Yu et al. in view of Holmgren.
Regarding claim 16, Yu et al. teaches disabling the unmanned aerial vehicle until the radio frequency signal is no longer detected or out of the threshold radius. (Par. 0220; See "For example, the separate flight response measure may be to automatically land the UAV")
Regarding claim 17, Yu et al. teaches overriding a user control of the unmanned aerial vehicle when activating the "return home" function. (Par. 0220; See "or to give the user a predetermined period of time to operate the UAV before automatically landing the UAV.")
Regarding claim 18, Yu et al. teaches notifying a user when the user unmanned aerial vehicle is commanded to return home. (Par. 0030; See "The third flight response measure may be to provide an alert to an operator of the unmanned aerial vehicle that the unmanned aerial vehicle is near the flight-restricted region." & Par. 0220; See "Alternatively, the second flight response measure may be to give a 
Regarding claim 19, Yu et al. teaches determining whether the emergency radio frequency is no longer detectable and in response to the emergency radio frequency being no longer detectable, notifying a user a normal operation mode of the unmanned aerial vehicle will resume. (Par. 0102; See "The distance may be calculated periodically or continuously while the UAV is in flight. The distance may be calculated in response to a detected event (e.g., receiving a GPS signal after not having received the GPS signal for a period of time prior). As the location of the UAV is updated, the distance to the flight-restricted region may also be recalculated.")
When combining Yu et al. and Holmgren, the emergency response center would be placed inside the thresholds within Yu et al. therefore replacing the airport or being placed near the airport. The emergency response center would then send RF signals to the UAV when the UAV is within the thresholds, but the UAV would be able to operate under normal operation while outside of the thresholds and a user would be well aware of this because they are operating the UAV. Further, there is additional support for user alerts within Yu et al. (Par. 0006; See “In some embodiments, the one or more flight response measures include sending an alert to a UAV operator.”)
Regarding claim 20, Yu et al. teaches transmitting the emergency radio frequency to one or more unmanned aerial vehicles that are concurrently in flight within a pre-configured threshold radius from the unmanned aerial vehicle. (Par. 0173; See “In some embodiments, the wireless communications may be proximity-based communications. For example, the external device may be within a predetermined distance from the UAV in order to control operation of the UAV. Alternatively, the external device need not be within a predetermined proximity of the UAV. Communications may occur directly, over a local area network (LAN), wide area network (WAN) such as the Internet, cloud environment, telecommunications network (e.g., 3G, 4G), WiFi, Bluetooth, radiofrequency (RF), infrared (IR), or any other communications technique.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
4/08/2021
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661